5 Mich. App. 368 (1966)
146 N.W.2d 723
GOLD
v.
SINAI HOSPITAL OF DETROIT, INC.
Docket No. 1,576.
Michigan Court of Appeals.
Decided December 8, 1966.
*369 Gvazda & Shere (Melvyn G. Gvazda, of counsel), for plaintiffs.
Ward, Plunkett, Cooney, Rutt & Peacock (John D. Peacock and William M. Donovan, of counsel), for defendant.
J.H. GILLIS, J.
The trial court directed a verdict for the defendant on the basis that no expert testimony had been presented to show that the nurse violated or breached any duty required of a nurse according to established practices of hospitals in the community.
This case is controlled by Fogel v. Sinai Hospital of Detroit (1965), 2 Mich App 99. In Fogel the patient warned the nurse's aide who attempted to assist her to the bathroom that one aide was not capable of doing so. Despite such warnings, the aide proceeded alone. The plaintiff fell and sustained injuries. We held that there was no error in a denial of defendant's motion for a directed verdict, as testimony of an expert witness as to the standard of care in the community was not required for plaintiff to sustain her cause of action based on ordinary negligence.
In the instant case, the patient warned the nurse who was assisting her onto an examination table that she was nauseated and dizzy and that she "would not be able to make it." With the nurse's assurances that she would brace the plaintiff from behind, plaintiff endeavored to move from a sitting to a prone position. The promised assistance did not materialize and plaintiff fell, sustaining injuries, for which she sought to recover damages. This appeal *370 followed the directed verdict for defendant below.
Neither Fogel nor the instant case present a malpractice question but rather a question of ordinary negligence. Defendant attempted to distinguish the two cases on the theory that Fogel involved a nonprofessional nurse's aide, whereas the instant case involves a professional nurse. This is a distinction without a difference.
This cause is remanded to the trial court, and the court is ordered to set aside the directed verdict and grant plaintiff a new trial.
Reversed. Costs to appellants.
LESINSKI, C.J., and HOLBROOK, J., concurred.